JOHNSON, J.
An award was entered by the trial commissioner on the 9th day of October, 1950, in favor of Raymond B. Sadler in a proceeding against Sun Ray Oil Company, its insurance carrier and the Special Indemnity Fund.
The Special Indemnity Fund was ordered to pay at the rate of $18 per week continuing until payment of the amount of $2,940 by reason of a combination of disabilities as provided by 85 O. S. 1943 Supp. §171 et seq., as amended, and this proceeding is brought by the Special Indemnity Fund to review this award.
In the brief filed January 18, 1951, the Special Indemnity Fund argues that the award is excessive and contrary to law and not supported by the evidence and should be vacated and remanded to the State Industrial Commission with directions to enter an award based upon the evidence.
On the 23rd day of January, 1951, claimant filed a confession of error. An examination of the brief and the authorities reasonably sustains the allegations of error and the confession of error filed by the claimant. In such case we have held that this court may in its discretion remand the cause to the State Industrial Commission, with directions to take further proceedings in accordance with the confession of error. Pillsbury Flour Mills Co. v. McNeill, 185 Okla. 574, 95 P. 2d 235.
The award is hereby vacated and the cause remanded to the State Industrial Commission, with directions to take further proceedings in accordance with the confession of error.
Award vacated, with directions.